Citation Nr: 0835376	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-39 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to April 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

When the case was before the Board in May 2007, the Board 
decided the veteran's appeal for the issue on the title page 
as well as four other issues.  The appellant appealed the 
decision denying the issue on the title page to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2008, the Court issued an order that granted a Joint Motion 
for Partial Remand, and remanded the right knee issue to the 
Board for action in compliance with the motion.


FINDING OF FACT

The veteran's right knee patellofemoral syndrome is 
manifested by painful motion, crepitus, and complaints of 
weakness and fatigability, but no instability, subluxation, 
or objective findings of arthritis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's right knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5014 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a January 2003 letter, which was issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for an service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  Letters dated in March 2006 and July 2006 provided 
examples of the types of evidence to submit to support the 
claim for a higher rating, including evidence addressing the 
impact of her condition on employment and the severity and 
duration of her symptoms.  The letters also advised the 
veteran of the evidence the needed to establish an effective 
date.  The claim was last readjudicated in August 2006.  Id.

In any event, this appeal arises from the initial award of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 
73 FR 23353-56 (April 30, 2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims"). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Under Diagnostic Code 5014, osteomalacia is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service medical records show the veteran complained of 
bilateral knee pain in service beginning in 2000.  On 
examination her right knee consistently exhibited full range 
of motion, negative Drawer, Lachman's, and McMurray's test, 
and no laxity.  The medial and lateral collateral ligaments 
were found intact.  There was no evidence of warmth, edema, 
or crepitus.  In September 2000, range of motion for the 
right knee was from zero to 135 degrees.  There was no 
evidence of subluxation or pain on varus or valgus stress.

The veteran began complaining of right knee pain in 2001.  
She was diagnosed with patellofemoral syndrome.  Range of 
motion of the knee was full in 2001, except in October 2001 
when flexion was to 135 degrees.

Upon VA examination in January 2003, the veteran complained 
of increased pain with climbing stairs, and when standing or 
walking.  She denied giving way, locking, or swelling of the 
knee.  She did note stiffness when driving for prolonged 
periods of time.  She treated with ice on an as needed basis, 
as well as Naprosyn.  She had no prosthesis.  She denied 
functional impairment and indicated that she only lost a 
couple days from work.

Physical examination of the right lower extremity showed no 
deformity, effusion, or soft tissue swelling.  The veteran's 
gait was normal.  The veteran had full range of motion from 
zero to 140 degrees in the right knee.  There was no pain on 
motion.  There was no ankylosis.  The Drawer and McMurray 
tests were negative.  There was no evidence of subluxation, 
locking, or crepitus.  There was a positive patellar 
apprehension test.  X-rays were negative. She was diagnosed 
with patellofemoral pain syndrome.  The examiner opined there 
was no functional limitation.

VA outpatient treatment records dated between 2003 and 2005 
show that the veteran complained of right knee pain.  In July 
2003, range of motion of the right knee was zero to 130 
degrees.  There was no varus or valgus stress.  There was no 
medial or lateral joint line tenderness.  While the veteran 
complained of popping in December 2003, there was no 
objective evidence found.  Range of motion was full in June 
2004.  In August 2004, range of motion of the right knee was 
normal.  There was no grinding.  The medial and lateral 
collateral ligaments were intact.

In June 2003, the veteran was afforded an MRI of the right 
knee.  There was no evidence of meniscal or cruciate tear.  
There was a probable small ganglion cyst in close proximity 
to the posterior cruciate ligament at its tibial insertion.  
Alternative etiologies included atypical location for a 
meniscal cyst.  The menisci were intact. There was no 
evidence of bone marrow edema or septations.  No Baker's cyst 
was identified.

Upon VA examination in June 2006, the veteran indicated that 
she had been suffering from weakness, stiffness, and pain in 
the knee joints.  She indicated pain was relieved by rest and 
Motrin.  She indicated she could function through pain with 
medication.  She stated that her condition did not cause 
incapacitation.  

Physical examination revealed an abnormal gait due to knee 
pain; however, an assistive device was not needed for 
ambulation.  Examination of the tibia and fibula revealed 
normal findings.  Range of motion of the right knee was from 
zero to 140 degrees, with pain apparently occurring 
throughout the entire range of motion.  The examiner noted 
that joint function was additionally limited by pain, 
fatigue, and weakness after repetitive use.  In this regard, 
the right knee was additionally limited by 20 degrees.  There 
was no evidence of lack of endurance or incoordination.  The 
anterior and posterior cruciate ligaments, as well as the 
medial and lateral collateral ligaments, were normal for 
stability.  X-ray studies were within normal limits.  The 
examiner opined that the effects on the veteran's usual 
occupation and daily activities were mild.  

A review of the medical evidence of record shows that the 
veteran has nearly full flexion of her right knee.  In fact, 
in September 2000 she was able to flex her right knee to 135 
degrees.  In 2001 range of motion was full, with the 
exception of an October 2001 medical record noting flexion to 
135 degrees.  The January 2003 VA examination report 
indicates 140 degrees of flexion, with no pain on motion and 
no evidence of functional limitation.  In July 2003 flexion 
was to 130 degrees.  In June 2004 and August 2004 range of 
motion was full.  

At the June 2006 VA examination flexion was to 140 degrees, 
with pain apparently occurring throughout the entire range of 
flexion.  The examiner noted that joint function was 
additionally limited by pain, fatigue, and weakness after 
repetitive use.  Specifically, range of motion of the knee 
was additionally limited by 20 degrees.  There was no 
evidence of lack of endurance or incoordination.  

When all pertinent disability factors are considered, any 
limitation of flexion of the right knee does not more nearly 
approximate limitation to 30 degrees to warrant an evaluation 
in excess of the 10 percent currently assigned.  The Board 
acknowledges the June 2006 VA examination report that 
indicates that the veteran had full range of motion of the 
right knee, but apparently had pain throughout the range of 
flexion.  However, the examiner noted that the functional 
impairment of such pain resulted in a decrease of 20 degrees 
of motion, which would reflect flexion limited to 120 
degrees.  Such a finding is consistent with the other medical 
evidence of record, which noted only minimal limitation of 
motion.  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (emphasis added).  
Thus, while the veteran's motion may have been painful, the 
functional impairment caused by such pain only limits her 
motion to 120 degrees.  As such, the 10 percent evaluation 
assigned adequately accounts for such limitation.  Moreover, 
such finding is consistent with the examiner's report that 
the effect of her disabilities on employment and daily 
activity is mild.  See 38 C.F.R. § 4.1 (the percentage 
ratings in the rating schedule represent the average 
impairment in earning capacity).  Therefore, a higher rating 
is not warranted for the patellofemoral syndrome of the right 
knee under Diagnostic Code 5260.  

The medical evidence also consistently shows that the veteran 
has displayed full extension of the right knee on all range 
of motion tests.  Specifically, the medical records from 
2001, January 2003, June 2004, August 2004, and June 2006 
note full extension of the right knee.  None of the medical 
evidence identifies pain, weakness, or fatigability resulting 
in limitation of extension to more than 5 degrees.  
Therefore, the veteran's patellofemoral syndrome of the right 
knee does not warrant a higher rating or separate rating 
under Diagnostic Code 5261.

The medical evidence also indicates that the veteran's right 
knee is stable.  Additionally, none of her examining 
physicians have ever noted that there were any signs of 
instability.  Drawer and McMurray signs were consistently 
negative.  Moreover, all tests for a meniscal/ligamentous 
tear were negative.  Therefore, the Board concludes that the 
veteran's right knee patellofemoral syndrome does not warrant 
a higher rating or separate compensable rating under 
Diagnostic Code 5257.  

The medical evidence also does not show evidence of 
dislocated cartilage in the right knee as required for a 
higher rating under Diagnostic Code 5258.

Therefore, the Board concludes that the veteran's right knee 
patellofemoral syndrome is appropriately rated as 10 percent 
disabling throughout the initial evaluation period.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for the veteran's right knee 
patellofemoral syndrome, but has found none.  Moreover, the 
Board has considered the benefit-of-the-doubt doctrine but 
finds that there is no approximate balance of positive and 
negative evidence such as to warrant its application.  The 
medical evidence preponderates against the veteran's claim of 
entitlement to a higher initial rating for her right knee 
disability.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


